Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C 103 as being unpatentable over Chilimbi (U.S. 2017/0193361 A1), (hereinafter, “Chilimbi”) in view of Ito (U.S. 2010/0214936 A1), (hereinafter, “Ito”).
3.	As per claim 1, Chilimbi teaches an information processing apparatus comprising: 
a memory; and a processor coupled to the memory (paragraph [0119], line 19, “a memory on board a CPU-type processor” discloses a memory unit working with a processor unit) and configured to:
set a first memory region in the memory as a region to be used for input to a first intermediate layer of a layered neural network (paragraph [0096], lines: 1-3, “stencil-based computation technique 220 can further perform data-layout transformation in order to generate a required input contiguous in memory” discloses of a technique in which the input is in a shared memory. Additionally, paragraph [0056], lines: 6-7, “each input value is only loaded once into fast memory” discloses that inputs are loaded in memory),
set a second memory region in the memory as a buffer region for the first intermediate layer (paragraph [0127], line: 2, of the instant application discloses the buffer region as “additional memory regions”. In paragraph [0094] of Chilimbi, “basic block code 702 then generates instructions for loading the respective input vector, and for computing its contributions to the output vectors in the register tile. For instance, in vector block code 702, loading vector ivec[0][0] contributed to one output vector ovect[0][0] in the register tile, while loading of ivec1 contributes to two vectors ovec[0][0] and ovec[0][1] in the output register tile” discloses input vectors that contribute to output vectors in a register such that the output vectors contribute to additional regions in memory. Additionally, paragraph [0044] of Chilimbi, “inputs 210 can include the first input activation 202 that is processed by layer 204(1) in order to generate a first of output activations 206…the neural network 116 uses the weights 208(1) of the first layer 204(2) to process the first input activation 202 in order to generate a first output activation 206 for the first layer” discloses processing inputs to generate output activation for a first layer of the neural network. Knowing that the output vectors contribute to additional regions in memory, generating the output activation for a first layer will result in generating additional memory regions for the first layer),
execute a recognition process including storing, in the second memory region, characteristic data corresponding to a characteristic of an input neuron data item to the first intermediate layer (paragraph [0043], “Input activations 202 correspond to each of the inputs that are processed…to generate output activations 206 for the layers” discloses using input activations associated with the inputs to generate output activations for the various layers. Additionally, paragraph [0055], lines: 2-3, “input activations 202 are unfolded into matrices” discloses representing the input activations as matrices which is a collection of vectors. According, vectors are a form of data type that is stored in regions of memory), 
and execute a learning process including determining an error of the first intermediate layer using the characteristic data stored in the second memory region (paragraph [0043], lines:, “Input activations 202 correspond to each input that are processed by the layers 204 of the neural network 116 in order to generate output activations 206 for the layer” discloses that input activations are used to generate output activation where these output activations are used to calculate errors by using a backpropagation technique when training the neural as disclosed in paragraph [158], lines: 13-15, “using the selected backpropagation technique and the one or more output activation errors to calculate error gradients”).
Chilimbi does not specifically teach the first memory region being used for input to a first intermediate layer and also being used for output from the first intermediate layer.
However, Ito teaches a memory area being used for input to a first intermediate layer (Figure 7 shows a memory region indicated by element 703c which is shown to receive input data features of element 701. Additionally, in paragraph [0077], lines: 3-4, “706, 710, and 711 respectively denote first, second, and third layers” discloses element 706 which encompasses memory region 703c of Figure 7 to be a first layer which stores input data features as disclosed in paragraph [0077], lines: 9-, “the memory areas 703a to 703c respectively store…non-linear conversion by the convolution kernels 704a to 704c with respect to an input plane of the input layer 701) and for output from the first intermediate layer (Figure 7 also shows the memory region 703c being used to store output data, indicated by ‘FEATURE DETECTION DATA 2’. Additionally, in paragraph [0085], lines: 7-9, “the memory area 703c stores feature detection data used by the CPU 68 for checking processing” discloses feature detection data is stored in the memory region which is the result/output data of processing the input data)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chilimbi’s regions in memory where input data is stored and combined in with Ito’s memory area to result in the memory region capable of being used for input as well as output. One of ordinary skill in the art would be motivated to do so as this to minimize memory space used for computations as well as be efficient by only storing data that will be used for object recognition calculation.
4.	As per claim 2, the combination of Chilimbi and Ito teaches the information processing apparatus according to claim 1, wherein the processor is configured to set the second memory region in the memory when a first data size of the input neuron data item is larger than a second data size of a parameter (paragraph [0136] of Ito, lines: 1-5, “if M > S_p, the process advances from step S2604 to step S2606. In step S2606, the CPU 68 calculates the intermediate buffer size S_b required when the intermediate buffers are assigned using the band buffer method” discloses that the intermediate buffer which corresponds to the second memory region is assigned data when M is larger than S_p. M corresponds to the size of a first memory region since it is the available storage size prior to the intermediate buffer taking up storage as disclosed in paragraph [0134] of Ito, lines: 6-11, “CPU 68 calculates the size M available for intermediate buffers. This size M assumes a value obtained by subtracting the input image buffer size, output buffer size, and sizes required for other kinds of processing from the available size of the work memory” while the intermediate buffer corresponds to a second memory region since it is region in memory used to store results after data have been processed and been used for recognition calculations as disclosed in paragraph [0063] of Ito, lines: 15-17, “storage areas for intermediate buffers used to hold calculation result data are assigned to the memory 102 in correspondence with the plurality of processing nodes”.  S_p corresponds to the size of the intermediate buffer since its size that’s calculated for the intermediate buffer to for storage availability as disclosed in paragraph [0135], lines: 1-3, “CPU 68 calculates the size S_p required when the intermediate buffers are assigned using the page buffer method”).
5.	As per claim 3, the combination of Chilimbi and Ito teaches the information processing apparatus according to claim 1, wherein a storage capacity of the second memory region is less than a storage capacity of the first memory region (paragraph [0118] of Ito, lines: 4-7, “the memory size assigned to intermediate buffers is not always set to be as small as possible, and if it is equal to or smaller than the assignable size M, no problem is posed” discloses of the intermediate buffers, which correspond to a second memory region, being smaller than M, which corresponds to the size of a first memory region. M corresponds to the size of a first memory region since it is the available storage size prior to the storage used by the intermediate buffer as disclosed in paragraph [0134] of Ito, lines: 6-11, “CPU 68 calculates the size M available for intermediate buffers. This size M assumes a value obtained by subtracting the input image buffer size, output buffer size, and sizes required for other kinds of processing from the available size of the work memory” while the intermediate buffer corresponds to a second memory region since it is  region in memory used to store results after data has been processed and been for recognition calculations as disclosed in paragraph [0063] of Ito, lines: 15-17, “storage areas for intermediate buffers used to hold calculation result data are assigned to the memory 102 in correspondence with the plurality of processing nodes”).
6.	Claim 5 is a method claim in correspondence with claim 1. Therefore, claim 5 is rejected for the same reasons as claim 1.
7.	Claim 6 is a method claim in correspondence with claim 2. Therefore, claim 6 is rejected for the same reasons as claim 2.
8. 	Claim 7 is a method claim in correspondence with claim 3. Therefore, claim 7 is rejected for the same reasons as claim 3.
9. 	Claim 9 is a non-transitory computer-readable storage medium claim in correspondence with claim 1. Therefore, claim 9 is rejected for same reasons as claim 1.
10.	Claim 10 is a non-transitory computer-readable storage medium claim in correspondence with claim 2. Therefore, claim 10 is rejected for the same reasons as claim 2.
Claim 11 is a non-transitory computer-readable storage medium claim in correspondence with claim 3. Therefore, claim 11 is rejected for the same reasons as claim 3.
12.	Claims 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chilimbi in view of Ito as shown above, further in view of KIM (U.S. 2018/0197084 A1), (hereinafter, “KIM”).
13.	As per claim 4, the combination of Chilimbi and Ito teaches the information processing apparatus according to claim 1.
	The combination, thus far, fails to teach the information processing apparatus wherein the characteristic data includes a bit indicating a sign of the input neuron data item.
	However KIM teaches the apparatus wherein the characteristic data includes a bit indicating a sign of the input neuron data item (paragraph [0062], lines: 1-10, “the binarization processing of the FC learning parameters corresponding to the weights of the fully connected layer…weights having a size of ‘0’ or more may be mapped to a positive number ‘1’. Then, among the FC learning parameters, weights having a value smaller than ‘0’ may be mapped to a negative value ‘-1’” discloses the binarization of learning parameter in which the learning the learning parameters correspond to characteristics of an input data as disclosed in paragraph [0037], lines: 2-4, “input data 210 is processed by a plurality of convolution layer…each characterizing real learning parameters”. This is possible through a decoder that converts the learning parameters into bits as disclosed in paragraph [0056], lines: 1-4,  “the weight decoder 505 converts the binary learning parameters (‘-1’, ‘1’) provided from the memory to logic learning parameters (‘0’, ‘1’) and provides them to the plurality of node calculation elements”).
	It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Chilimbi’s input activations to incorporate KIM’s binarization of learning parameter to result in the input activation that causes the features of the input to be represented by signed bit. One of ordinary skill in the art would be motivated to do so to extract only the key features that is target for detection and allow for computational efficiency thereby allowing, paragraph [0067] of KIM, “power consumption may be drastically reduced”.
14.	Claim 8 is a method claim in correspondence with claim 4. Therefore, claim 8 is rejected for the same reasons as claim 4.
15.	Claim 12 is a non-transitory computer-readable storage medium claim in correspondence with claim 4. Therefore, claim 12 is rejected for the same reasons as claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta A. Boateng Sr whose telephone number is 571-272-8267. The examiner can normally be reached on Monday-Thursday from 8:00 AM to 4:00 PM.
Li B Zhen, can be reached at telephone number 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ATTA BOATENG SR./Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121